BLAIR, C. —
Fraudyan°es: This is an appeal from a judgment in a suit begun by Mary Schaper, widow of William Schaper, to set aside certain conveyances of land and avoid certain gifts of personalty on the ground that they were made by her husband with the intent to dispose of the property for the purpose of defeating her rights as his widow in case she survived him.
William and Mary Schaper were married in 1870, each having been married before and each having five children by the previous marriage. Of their marriage two children were born.
Defendants are the children of William Schaper by his first marriage and those born of the union between William and Mary.
*713Since the appeal was taken Mary Schaper died and A. F. Pollman, her executor, and her son by her first marriage, appears as appellant.
In 1890 William Schaper was seventy years of age and owned four tracts of land, aggregating 910 acres, and was possessed of $12,000, or more, in cash. On June 16, 1890, he and his wife, the original plaintiff, conveyed the four tracts of land mentioned to Charles, Jesse, William and Frank Schaper, the latter being a son of the grantors and the three others being sons of William Schaper by his former marriage.
The tract conveyed to Frank Schaper Contained 440 acres and constituted the home place; and the grantors, William and Mary Schaper, by the deed, retained a life estate therein. The other three tracts were of less extent and value and were conveyed outright. The deed to Frank Schaper was not delivered until some three years after its execution. After its delivery William and Mary Schaper lived with the son Frank on the home place until William Schaper died, in September, 1905, at the age of eighty-five years and four months.
During the period between June 16, 1890, and the death of William Schaper, in 1905, he gave various sums of money to the various children, some to each of them, but comparatively, little to Mary Schaper’s children by her first marriage. These gifts of money aggregated about $12,000, and the last of them was made about 1899 or 1900.
After the delivery of the deed to Frark Schaper in 1893 or 1894, William Schaper, with his wife’s knowledge and consent, entered into an agreement with Frank whereby the latter was to operate the home place of 440 acres, in which William and Mary owned a life estate and Frank owned the remainder, and was to care for and support William and Mary in consideration of the use of the farm as long as they or either of them lived. This agreement was faithfully carried *714out by Frank during the joint lives of the father and mother, and, after the death of William, his father, Frank continued to carry out the agreement with the mother, earing for and supporting her until she, admittedly without complaint or ground for complaint against Frank or his treatment of or care for her, went to St. Louis to live with A. F. Pollman, her son by her first marriage and now her executor. Soon thereafter a series of suits was begun, of which this seems to be the third.
Appellant contends the evidence shows that William Schaper in 1890 feared he was about to die and executed the conveyances mentioned for the purpose of defrauding his wife, Mary, of her dower, and procured her to execute them by imposing upon her through her ignorance of English and lack of understanding of the effect of the instrument she was signing, and makes a like contention as to the gifts of money made to the defendants.
So far as concerns the contention that William Schaper in June, 1890, anticipated his own early death, the strong preponderance of the evidence is, simply, that he had reached the age of seventy, began to realize that his powers were beginning to fail and that he was growing old and, in the general course of nature, could not expect to live many years. An effort was made to show that he had once or twice had the La Grippe and once had been frightened by a severe storm and rendered nervous thereby, but it does not appear that these things or any other had brought Mm to the belief in 1890 that he was then under the shadow of impending death.
The weight of the evidence is that Mary Schaper had discussed with her husband the matter of distributing some of Ms property among Ms cMldren so that he might be relieved of the burden of caring for it. There is a strong tendency in the testimony to prove that she originated the idea and urged it upon *715her husband. There is ample evidence that she knew she was signing the instruments which would vest the ownership of the farms in the four sons. She, herself, testifies that she knew that by the papers she signed Erank was to get the place described in his deed and Henry and Charles were to get those described in the deeds to them, but couldn’t tell whether she knew about the effect of the conveyance to William. She said she knew the sons took possession and claimed to own the farms and William and Henry sold theirs. She also admitted, in substance, that she knew the deed to Erank was not delivered for three or four years after June 16, 1890, because William Schaper, the husband, desired first to see whether Erank was a good farmer. It is true she testified through an interpreter and that she said she didn’t know what a deed was or what a will was and that she signed the papers at Mr. Schaper’s request without knowing what they were; but she thought they might have been read over to her, though she didn’t know about that. She also said she didn’t know she was relinquishing her rights.
On the other hand, some of the children testified that the matter was talked of in the family in Mrs. Schaper’s presence and that she referred on such occasions to the fact of the deeds having been made; and one witness, not related to either party, testified that he overheard Mrs. Schaper upbraiding her husband because he had not delivered the deed to Erank when the deeds to the other sons were delivered. There is no doubt that Mrs. Schaper was cognizant of the gifts of money made to the several children, and she herself testifies she was satisfied with them. ,
Her testimony shows she may not have known, technically, what a deed or will was or whether she was signing a deed or will, but it does show she knew the effect of her signing would be that the grantees would get the lands described in the several instruments. Her testimony is somewhat contradictory but *716a careful examination of it indicates that while she could not define the terms deed and will and consequently could not say which she signed, she had been acquainted with the effect of the instrument she signed before she affixed her signature. We think this explains most of the apparent contradiction in her testimony.
If, however, her testimony is to be literally understood, she flatly contradicts herself as to her knowledge of the contents of the instruments she signed. Whichever view the trial court took of her testimony, the other evidence in the ease fully warranted his finding that Mary Sehaper knew of William Schaper’s intent to rid himself of some of the burdens of looking after his property by distributing it among his children; that she probably suggested and urged this course upon him and, in any event, acquiesced in and agreed to it; that the distribution was talked over in the family and referred to by her and other members of the family in her presence many times after it was made; that she knew of the gifts of money, took part in them, exhibited pleasure that they were made, and testified she was satisfied with what her husband did with respect to them.
She and her husband retained a life estate in the home place of 440 acres, and after his death this life estate became, wholly hers.
This case is unlike those cited in appellant’s brief and relied upon for reversal. The preponderance of the evidence justified the trial court in finding that there was no concealment' or secrecy or fraud in the transactions; that Mary Sehaper knew, or consented to, joined in and, probably, originated the plan which was carried out; that she was well advised of the effect of her participation therein and that the disposition of the property was made by way of advancements to the children, not in anticipation of death or to defeat dower but to relieve an aged couple of the burdens *717of managing a considerable estate and reserve ample provision for tbeir own support and maintenance, so that they might spend their declining years in peace and ease, unburdened by the annoyances of administering numerous properties they did not need for use. That this was the result of the arrangement is the effect of Mary Schaper’s testimony and no other view of its purpose was taken until she went to St. Louis and fell under the direct influence of the present appellant. The judgment of the trial court was right and is affirmed.
Brown, C., concurs.
PEE CURIAM. —
The foregoing opinion of Blair, C., is adopted as the opinion of the court.
All the judges concur.